Norton, J.
— I do not concur in reversing the judgment in this case for the following reasons: The original record before this court contained instructions given by the circuit court on behalf of the defendants, placing the law of self-defence before the jury in as strong, 'if not a stronger light, than those copied in the opinion of the court as refused. A motion, accompanied by affidavit, was made, suggesting a diminution of this record, in which it is stated “that the bill of exceptions, as signed by the judge of the circuit court, calls for the instructions given on behalf of the state, and those asked by defendants and refused by the court, marked A, B. C, D, and none others; that the transcript filed herein contains quite a number of instructions which purport to have been given on behalf of defendants, but which said last named instructions affiant states are not called for in said bill of exceptions, and were copied by the clerk of said Carroll circuit court through the oversight of said clerk, or on his own motion.” This motion was sustained and a certiorari awarded, in obedience to which the clerk of said court returned a transcript only containing the instructions given on behalf of the state, and those which were asked by the defendants and refused by the court. This transcript does not show that any instructions were given on behalf of the defendants,, nor does it negative the fact that none such were given, nor is it anywhere affirmed in the transcript that’ the instructions copied were all the instructions given in the case.
While I concede that the transcript last returned supersedes the original transcript, still with the fact before me, which the motion made for a certiorari virtually admits, that instructions were given on behalf of the defendants, I have a right to look at this fact and *321indulge the presumption that the instructions which were given on defendants’ behalf contained a correct exposition of the law, and that because it had been thus correctly expounded the instructions asked for and refused were, for that reason, properly refused. It will be observed that the motion for certiorari does not give, as a reason for asking it, that the instructions given on behalf of defendants, as copied in the original transcript, were not, in fact, given, but the reason given is that the original bill only called for the instructions which were asked for by defendants and refused, and did not ask for those which were copied by the clerk, and given on the behalf of defendants. I take this to be as solemn an admission, that instructions were given for the defendants, as if counsel, in the course of the argument before this court, had admitted that, although the bill of exceptions did not show that instructions were given for defendants; that in truth and in fact, such instructions were given, and that defendants had the full benefit of them on the trial. It is creditable to the conscience of the gentleman who made the affidavit accompanying the motion, that he did not deny the fact that the instructions copied in the original transcript were given.